The motion for rehearing challenges the correctness of our opinion holding the evidence of subsequent discoveries *Page 433 
of intoxicating liquor upon appellant's premises not to have been reversibly erroneous. Conceding the evidence to have been improperly admitted it does not necessarily follow that the error demands a reversal. Appellant's guilt, independent of this evidence, was established beyond question, circumstantially by the officers' testimony and directly by appellant's own confession. If the question of his guilt had been a closely drawn issue then we could readily perceive how the evidence complained of might have been used in turning the scale against him, and hence would call for a reversal; or, on the other hand, if more than the lowest punishment had been assessed we could not know to what extent the improper evidence contributed thereto, and similar action would have been necessary. But fortunately for the state neither contingency arises. There was no issue as to guilt, save such as arose from the plea of not guilt, and the jury assessed the lowest punishment. We feel quite sure our original opinion was correct.
The motion for rehearing is overruled.
Overruled.